DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows to correct antecedent basis issues with respect to the downstream rollers: 
1. Amend claim 12 as follows:
The apparatus according to claim 10, wherein the spikes of the upstream and downstream pair of rollers have the shape of a pyramid or of a truncated pyramid and are symmetrical or asymmetrical depending on position on a surface of the lower roller.
2. Amend claim 13 as follows:
The apparatus according to claim 10, further comprising, downstream of the downstream pair of rollers,
A third pair of rollers of which the lower roller forms guide grooves for positioning the mesh nodes connecting the metal strands and disks on the upper roller of the third pair are mutually spaced for pressing the mesh nodes axially into the guide grooves, with pushers on the lower roller of the third pair between the disks that are aligned centrally relative to the mesh nodes and press them into cutting blades of the lower roller of the third pair such that the dwindling separation cracks left over from the rolling and separating of the metal strands and ending at the mesh nodes are cut out. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “the arrangements of the spikes being such that, in both orthogonal directions in a plane of the strip at the gap, every other mesh hole is shaped by a spike as the spikes of the spiked roller enter the recesses of the pressure roller” in combination with the rest of the claimed limitations set forth in claim 1 and neither anticipates nor renders obvious “the arrangements of the spikes being selected such that, longitudinally and transversely of the strip, every other mesh hole of the expanded metal is formed by a spike as the spikes of the lower roller enter the recesses of the upper roller” in combination with the rest of the claimed limitations set forth in claim 8.
US 5,461,761 to Knopfli et al discloses a process and apparatus for forming mesh where rollers with projections (spikes) are provided to interact and form each mesh node. Knopfli further discloses that the number of rollers along the width of the strip is dependent upon the number of longitudinal rows of mesh being formed. 
The prior art neither alone nor in combination discloses nor renders obvious the claimed invention and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art would destroy the workability of the reference since only having the spikes shaped every other mesh hole would result in a nonuniform formation of the expanded mesh strip. Claims 1-14 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725